NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 NELSON NOEL VASQUEZ,                             No.   13-74441

                  Petitioner,                     Agency No. A097-883-818

   v.
                                                  MEMORANDUM*
 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Nelson Noel Vasquez, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider and reopen removal proceedings. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen or reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Vasquez’s motion to

reconsider because he failed to identify any error of fact or law in the BIA’s prior

order. See 8 C.F.R. § 1003.2(b)(1).

      We lack jurisdiction to review Vasquez’s unexhausted contentions regarding

compliance with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and

administrative closure. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004)

(court lacks jurisdiction to review the merits of a legal claim not presented in

administrative proceedings below).

      We do not consider the extra-record evidence submitted for the first time

with Vasquez’s opening brief. See 8 U.S.C. § 1252(b)(4)(A) (judicial review is

limited to the administrative record); Dent v. Holder, 627 F.3d 365, 371 (9th Cir.

2010) (stating standard for review of out-of-record evidence).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    13-74441